       Case 4:19-cv-03016 Document 10 Filed on 10/15/19 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


  STANFORD HILL JR.,

  Plaintiffs,                                      Case No.: 4:19-cv-03016

  v.                                               Honorable Judge Peter Bray

  AP ACCOUNT SERVICES, LLC,

  Defendant.

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Plaintiff Stanford Hill Jr. (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. having filed with this Court his Notice of Voluntary Dismissal with

Prejudice and the Court having reviewed same, now finds that this matter should be dismissed.

        IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.



Dated: October 15, 2019                     Respectfully Submitted,


                                            STANFORD HILL JR.


                                            /s/ Alexander J. Taylor
                                            Alexander J. Taylor
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, Ltd.
                                            2500 S. Highland Ave., Ste. 200
                                            Lombard, Illinois 60148
                                            Phone: (630) 575-8181
                                            ataylor@sulaimanlaw.com




                                               1
     Case 4:19-cv-03016 Document 10 Filed on 10/15/19 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Alexander J. Taylor
                                                      Alexander J. Taylor




                                                  2
